Case 18-51918-wlh       Doc 55     Filed 12/17/20 Entered 12/17/20 16:00:29             Desc Main
                                   Document Page 1 of 4




  IT IS ORDERED as set forth below:



  Date: December 17, 2020
                                              _____________________________________
                                                         Wendy L. Hagenau
                                                    U.S. Bankruptcy Court Judge

_______________________________________________________________



                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION


 IN RE:                                           )   CHAPTER 13
 FELICIA M FORD                                   )   CASE NUMBER A18-51918-WLH
                                                  )
                                                  )
            DEBTOR

   CONSENT ORDER ON TRUSTEE’S MOTION TO DISMISS FOR FAILURE TO
                PROVIDE TAX RETURNS OR REFUNDS
       On December 09, 2020 at 11:00 am, the Court held a hearing on the Trustee’s Motion to

Dismiss based upon the failure of the Debtor to remit tax return(s) or refund(s) to the Chapter 13

Trustee. It further appears to the Court that the Debtor, through counsel, agreed at the call of the

Court’s calendar to a consent agreement. For cause shown, IT IS HEREBY

       ORDERED, that the Debtor shall remit their Federal Income tax return or proof of an

Income Tax Extension to the Trustee by May 15th of each calendar year for the remaining years

the case is pending. If an extension is provided then the Debtor must provide the actual return to

the Trustee by the extension deadline to be in compliance with the terms of this Order.
Case 18-51918-wlh       Doc 55     Filed 12/17/20 Entered 12/17/20 16:00:29             Desc Main
                                   Document Page 2 of 4


Additionally, unless further Court order allows retention, the Debtor shall pay any tax refund for

the years of the Debtor’s Applicable Commitment Period or any other agreed upon years to the

Trustee by May 15th of each calendar year. If the Debtor fails to provide either the tax refund or

tax return to the Trustee by May 15th or the date of the granted extension then the case shall be

dismissed without further hearing upon receipt of the Chapter 13 Trustee's Supplemental Status

Report requesting an Order of Dismissal. The Debtor may also submit notice to the Trustee that

they are not required to file Federal Income Tax Returns or notice to the Trustee if the

anticipated refund has not been received by the Debtor by the May 15th due date. Prior to

recommending dismissal the Trustee shall contact the Debtor's attorney via email to alert them of

the default at least 10 business days prior to recommending dismissal by supplemental report.

Additionally, a letter will be sent to the Debtor each calendar year requesting a copy of the tax

return and IT IS FURTHER

       ORDERED, that due to the Debtor spending the Federal Income tax refund(s) for the

2019 tax year(s) without prior permission of the Court, the plan base is hereby increased by

$2,000.00.
Case 18-51918-wlh         Doc 55    Filed 12/17/20 Entered 12/17/20 16:00:29            Desc Main
                                    Document Page 3 of 4


        The Clerk of the Court is directed to serve this Order on the parties included in the

attached distribution list.


                                     END OF DOCUMENT

CONSENTED TO BY:

 /s/_______________________________             /s/________________________________
   Ryan J. Williams                                Howard Slomka
   Attorney for the Chapter 13 Trustee             Attorney for Debtor
   State Bar No. 940874                            State Bar No. 652875
   303 Peachtree Center Avenue, NE                 Slipakoff & Slomka, Pc
   Suite 120                                       3350 Riverwood Pkwy
   Atlanta, GA 30303                               Suite 2100
   678-992-1201                                    Atlanta, Ga 30339
                                                   Signed by Ryan J. Williams
                                                   with express permission
Case 18-51918-wlh        Doc 55   Filed 12/17/20 Entered 12/17/20 16:00:29   Desc Main
                                  Document Page 4 of 4


                                   DISTRIBUTION LIST

Case No.: A18-51918-WLH


Debtor:
Felicia M Ford
6396 Briar Chase Court
Riverdale, Ga 30296


Debtor Attorney:
Slipakoff & Slomka, Pc
3350 Riverwood Pkwy
Suite 2100
Atlanta, Ga 30339


Chapter 13 Trustee:
Nancy J. Whaley
303 Peachtree Center Ave., NE
Suite 120
Atlanta, GA 30303
